FILED
                             NOT FOR PUBLICATION                            APR 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL JOSEPH WHITE,                            No. 07-16811

               Petitioner - Appellant,           D.C. No. CV-05-03212-FJM

  v.
                                                 MEMORANDUM *
DORA B. SCHRIRO; et al.,

               Respondents - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Frederick J. Martone, District Judge, Presiding

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Michael Joseph White appeals pro se from the district court’s judgment

denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28

U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      White contends that the Arizona Department of Corrections violated his due

process rights by determining that he was not entitled pursuant to Arizona law to

the deduction of good-time credits. However, the Arizona superior court did not

unreasonably apply clearly established federal law as determined by the Supreme

Court by concluding that White had failed to demonstrate that he had a liberty

interest in the application of these credits. See Meachum v. Fano, 427 U.S. 215,

226 (1976); see also Wolff v. McDonnell, 418 U.S. 539, 558-59 (1974).

      To the extent that White contends that the rule of lenity applies, this

contention fails. The record reflects that the Arizona state court concluded that the

legislative scheme is unambiguous, and this court is bound by the state court’s

interpretation of its laws. See Mitchell v. Esparza, 540 U.S. 12, 17 (2003); see also

Himes v. Thompson, 336 F.3d 848, 852 (9th Cir. 2003). Because the rule of lenity

is appropriate only where there is statutory ambiguity, it does not apply in this

case. See United States v. Johnson, 529 U.S. 53, 59 (2000).

      AFFIRMED.




                                           2                                    07-16811